Dodge, J.
Were it conceded that each of tbe appellant’s assignments presented a technical error of tbe trial court, wbicb it is not, still we should not be at liberty to reverse for that reason unless we could discover some prejudice thereby resulting to him. Tbe second question and its answer, if not affected by any error, fully support tbe judgment. If tbe $’2,000 note was delivered to tbe plaintiffs agent expressly for tbe purpose of application upon tbe defendant’s guaranty, it more than satisfied all liability established thereon. Upon most careful consideration, we find ourselves unable to conceive bow tbe jury’s conclusion upon that question could have been affected by either of tbe acts assigned as error. Tbe answer to that question depended upon a square conflict of evidence as to tbe existence and details of a transaction between Kornreich and Kuesel. Did Kornreich deliver that note to Kuesel, and did be inform him upon such delivery that it was for application upon tbe guaranty % If tbe jury were properly instructed, their conclusion could have in no wise been affected or varied by considerations whether tbe note was delivered by defendant to Kornreich with certain instructions, or whether, at tbe time of entering into tbe guaranty some months before, certain promises as to application of payments were made by Kuesel. That tbe jury were properly instructed we must assume from tbe fact that appellant makes no complaint either of tbe instructions given or of tbe refusal of any requests to instruct. Indeed, be does not even print tbe instructions given or requested. Being thus unable to discover that either tbe submission of tbe other two questions or tbe admission of evidence upon tbe issues embraced in them could have affected tbe answer to tbe second question, we cannot say that appellant was thereby prejudiced in any respect affecting tbe judgment appealed from.
By the Gouri. — Judgment affirmed.